Hill and Gilbert, JJ.
dissenting. Where a motion for new trial and a purported brief of evidence were filed as stated in the foregoing headnote, and the motion was not heard at the date named for the hearing, but went over from term to term for nearly two years, and the brief of evidence was never approved by the judge, it not appearing that any effort was made by the movant to secure an approval, and the judge dismissed the motion for new trial “for failure to furnish a brief of the evidence,” the judgment dismissing the motion should not be reversed. The judgment passed by the court was tantamount to a dismissal on the ground that the brief presented was not considered correct by the court, and that the delay rendered it impossible for the judge to supply the facts from his own memory. Filing alone of a brief of evidence is not sufficient; the approval of the court is indispensable. Pease v. Pease, 66 Ga. 277; Usry v. Phillips, 68 Ga. 815; Milner v. Burrus, 85 Ga. 642 (11 S. E. 1029).